DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-11, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler; Richard H. et al. (United States Patent Application # US 20110295127; hereinafter Sandler) in view of Board; David B. et al. (United States Patent # US 5852793; hereinafter Board) further in view of Shitanda; Motoshi (United States Patent # US 5710715; hereinafter Shitanda).
Regarding claim 1, Sandler teaches comprising:
measuring, by an electrocardiogram sensor, an electromagnetic field (par.30 teaches an electrocardiogram sensor, which measures an electromagnetic field) of the motor indicative of vibration (par.25 teaches detecting vibrations) of the motor to obtain at least two electrical signals (par.21 teaches electrical signals);
Comparing each of the at least two electrical signals (par.66 teaches comparison variation score by calculation of a difference; par.64 teaches comparison of VCG signals through the variation score) with a corresponding baseline (par.67 teaches a corresponding baseline through mapping; which is done after the calculation);
 
Sandler fails to teach A method for measuring health of a motor; based on the comparison, determining whether any one of the at least two electrical signals includes one or more artifacts wherein an artifact in a respective one of the at least two electrical signals is a deviation from a respective one of the corresponding baseline; and based on any one of the at least two electrical signals including the one or more artifacts, providing an estimated time to failure for the motor.
Board does teach 
based on the comparison, determining whether any one of the at least two electrical signals includes one or more artifacts wherein an artifact in a respective one of the at least two electrical signals is a deviation from a respective one of the corresponding baseline (col.12 line 17 teach deviation from corresponding baseline measurements; which make the deviation from each of the multiple baseline measurements artifacts, according to applicant); and 
based on any one of the at least two electrical signals (col.2 lines 7-12 teaches monitoring failures; which is based of sensor signals) including the one or more artifacts, providing an estimated time to failure for the motor (col.1 lines 65-66 and fig.1 disclose the method providing an estimated time to failure).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler to include the teachings of Board; which would provide an improved system for predicting machine failure as disclosed by Board (col.1 lines 7-8).
          Sandler in view of Board fails to teach a method for measuring health of a motor.
           
              Shitanda does teach a method for measuring health of a motor (abstract discloses method; fig.1 shows motor 1).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board to include the teachings of Shitanda; which would provide an improved method for vibration analysis for detecting abnormalities as disclosed by Shitanda (col.2 line 52).

             Regarding claim 2, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, further comprising providing a reason for any one of the at least two electrical signals having the one or more artifacts (Board col.12 lines 18-19 teaches reason being below threshold).

          Regarding claim 3, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, further comprising: 
         receiving, from one or more sensors, sensor data including an ambient light level, a temperature of the motor, sound data produced by the motor, or any combination thereof (Sandler par.25 teaches vibration sensors which collect sound data which are then converted into electrical signal, which means the data must be received before its converted),
         wherein the estimated time to failure for the motor is determined based at least in part on the one or more artifacts and the sensor data (Board col.2 lines 7-9 teach predicting failure based on monitoring which involves the use of sensor data).

            Regarding claim 5, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, wherein the deviation includes a change in amplitude, a change in frequency, or any combination thereof (Sandler abstract discloses calculating change in frequency).

             Regarding claim 8, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, wherein the estimated time is failure is based at least in part on a duration of the at least one of the one or more artifacts (Shitanda col.8 lines 22-36 and figs 3a and 3b disclose a duration, 1/6144 milliseconds, in which observation points (which include abnormalities/artifacts) are provided).

Regarding claim 9, Sandler teaches comprising:
An electrocardiogram sensor configured to generate at least two electrical signals (par.21 teaches generating electrical signals) based on a generated electromagnetic field of the motor (par.30 teaches an electrocardiogram sensor, which measures an electromagnetic field that’s present), the at least two electrical signals being indicative of a vibration of the motor (par.25 teaches detecting vibrations);
a non-transitory computer readable medium storing machine-readable instructions (par.48 teaches a non-transitory computer readable medium storing programs (machine-readable instructions)); and a control system including one or more processors configured to execute the machine- readable instructions to (par.36 teaches a control system comprising processor 38 configured to execute instructions):
compare each of the at least two electrical signals (par.66 teaches comparison variation score by calculation of a difference; par.64 teaches comparison of VCG signals through the variation score) with a baseline (par.67 teaches a corresponding baseline through mapping; which is done after the calculation);
Sandler fails to teach A system for measuring health of a motor; based on the comparison, determine whether any one of the at least two electrical signals includes one or more artifacts wherein an artifact in a respective one of the at least two electrical signals is a deviation from the baseline; and based on any one of the at least two electrical signals including the one or more artifacts, provide an estimated time to failure for the motor.
Board does teach 
based on the comparison, determining whether any one of the at least two electrical signals includes one or more artifacts wherein an artifact in a respective one of the at least two electrical signals is a deviation from the baseline (col.12 line 17 teach deviation from corresponding baseline measurements; which make the deviation from each of the multiple baseline measurements artifacts, according to applicant); and 
based on any one of the at least two electrical signals (col.2 lines 7-12 teaches monitoring failures; which is based of sensor signals) including the one or more artifacts, providing an estimated time to failure for the motor (col.1 lines 65-66 and fig.1 disclose the method providing an estimated time to failure; which is based off the sensor signals).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler to include the teachings of Board; which would provide an improved system for predicting machine failure as disclosed by Board (col.1 lines 7-8).
              Sandler in view of Board fails to teach a system for measuring health of a motor.
           
              Shitanda does teach a system for measuring health of a motor (fig.1 discloses a system; fig.1 shows motor 1).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board to include the teachings of Shitanda; which would provide an improved method for vibration analysis for detecting abnormalities as disclosed by Shitanda (col.2 line 52).
               Regarding claim 10, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, wherein the control system is further configured to execute the machine-readable instructions to provide a reason for any one of the at least two electrical signals having the one or more artifacts (Board col.12 lines 18-19 teaches reason being below threshold).

              Regarding claim 11, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, further comprising: 
              one or more sensors configured to generate sensor data including an ambient light level, a temperature of the motor, sound data produced by the motor, or any combination thereof (Sandler par.25 teaches vibration sensors which collect sound data which are then converted into electrical signal, which means the data must be received before its converted), 
              wherein the estimated time to failure for the motor is determined based at least in part on the one or more artifacts and the sensor data (Board col.2 lines 7-9 teach predicting failure based on monitoring which involves the use of sensor data).

             Regarding claim 13, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, wherein the deviation includes a change in amplitude, a change in frequency, or any combination thereof (Sandler abstract discloses calculating change in frequency).

              Regarding claim 16, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, wherein the estimated time to failure is based at least in part on a duration of the at least one of the one or more artifacts (Shitanda col.8 lines 22-36 and figs 3a and 3b disclose a duration, 1/6144 milliseconds, in which observation points (which include abnormalities/artifacts) are provided).

Claim 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Board further in view of Shitanda further in view of Biester, Klaus et al. (United States Patent Application # US 20050029476; hereinafter Biester).
Regarding claim 4, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, but fails to teach wherein the motor is located in an enclosure with an inner surface facing the motor and an outer surface facing away from the motor, and wherein the vibration of the motor is measured by the electrocardiogram sensor on the outside surface of the enclosure.

Biester does teach wherein the motor is located in an enclosure (par.232 discloses enclosure 254) with an inner surface facing the motor (par.232 and fig.10 disclose inner enclosure 282 facing motor 292; because the motor is within an enclosure, at least one of the sides will be facing the motor) and an outer surface facing away from the motor (par.232 and fig.10 disclose outer enclosure 284 facing away from motor 292; because the motor is within an enclosure, at least one of the sides will be facing away from the motor), and wherein the vibration of the motor is measured by the electrocardiogram sensor on the outside surface of the enclosure (fig.10 and par.233 disclose sensor 295 configured to measure on the outside surface 284).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board further in view of Shitanda to include the teachings of Biester; which would provide an embodiment for an electric control and supply system as disclosed by Biester(par.20).

             Regarding claim 12, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, but fails to teach further comprising: an enclosure; wherein the motor is located in the enclosure with an inner surface facing the motor and an outer surface facing away from the motor, and wherein the vibration of the motor is measured by the electrocardiogram sensor on the outside surface of the enclosure.
              Biester does teach further comprising: 
               an enclosure (par.232 discloses enclosure 254); 
               wherein the motor is located in the enclosure with an inner surface facing the motor (par.232 and fig.10 disclose inner enclosure 282 facing motor 292; because the motor is within an enclosure, at least one of the sides will be facing the motor) and an outer surface facing away from the motor (par.232 and fig.10 disclose outer enclosure 284 facing away from motor 292; because the motor is within an enclosure, at least one of the sides will be facing away from the motor), and wherein the vibration of the motor is measured by the electrocardiogram sensor on the outside surface of the enclosure (fig.10 and par.233 disclose sensor 295 configured to measure on the outside surface 284).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the invention to have modified Sandler in view of Board further in view of Shitanda to include the teachings of Biester; which would provide an embodiment for an electric control and supply system as disclosed by Biester(par.20).

             Claims 6 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Board further in view of Shitanda further in view of Oohashi; Tsutomu et al. (United States Patent Application # US 20150216762; hereinafter Oohashi).
            Regarding claim 6, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, wherein the motor is a motor (Shitanda fig.1 shows motor 1) but fails to teach used in furniture.
              Oohashi does teach used in furniture (par.74 and par.470 teaches vibration generating device (which could be the motor) embedded in a chair). 
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board further in view of Shitanda to include the teachings of Oohashi; which would provide an improved vibration processing method as disclosed by Oohashi(par.1).

            Regarding claim 14, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, wherein the motor is a motor (Shitanda fig.1 shows motor 1) but fails to teach used in furniture.
            Oohashi does teach used in furniture (par.74 and par.470 teaches vibration generating device (which could be the motor) embedded in a chair). 
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board further in view of Shitanda to include the teachings of Oohashi; which would provide an improved vibration processing method as disclosed by Oohashi(par.1).


          Claims 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Sandler in view of Board further in view of Shitanda further in view of Worden; Bret et al. (United States Patent Application # US 20170084094; hereinafter Worden).
            Regarding claim 7, Sandler in view of Board further in view of Shitanda teaches the method of claim 1, wherein the estimated time to failure is based at least in part on a time duration between (Shitanda figs. 3a and 3b disclose a time duration between observation points on the horizontal axis), but fails to teach two or more of the artifacts.
             Worden does teach two or more of the artifacts (par.39 and fig.3 discloses 5 artifacts).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board further in view of Shitanda to include the teachings of Worden; which would provide and improved sensor signal processing method as disclosed by Worden(par.6).

            Regarding claim 15, Sandler in view of Board further in view of Shitanda teaches the system of claim 9, wherein the estimated time to failure is based at least in part on a time duration between (Shitanda figs. 3a and 3b disclose a time duration between observation points on the horizontal axis), but fails to teach two or more of the artifacts.
             Worden does teach two or more of the artifacts (par.39 and fig.3 discloses 5 artifacts).
It would have been prima facie obvious to one of ordinary skill in the art before the
effective filling date of the invention to have modified Sandler in view of Board further in view of Shitanda to include the teachings of Worden; which would provide and improved sensor signal processing method as disclosed by Worden(par.6).

Conclusion
            The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ricci; Christopher US 20190279447 is an application for methods and systems for vehicle diagnostic detection. Specifically, a method to monitor the health of vehicle systems and subsystems and diagnose detected anomalies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        
/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/6/2022